DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than a single paragraph, and too long.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 23 is rejected under 35 U.S.C. 101 because it claims a method of using without reciting any active, positive steps.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “long-chain” in claim 1 is indefinite.  The metes and bounds are unclear.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The use of the word “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.     



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The use of the word “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  Furthermore, the method for obtaining the specific viscosity is not claimed.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The use of the word “especially” renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2006/0074157) in view of Krause et al. (2013/0190432).
Regarding claims 1, 2, 17, 19:  Bauer et al. teach a flame retardant polyester composition comprising polybutylene terephthalate, of glass fibers, an Al salt of 
Bauer et al. fail to teach the claimed inorganic phosphonate and wax.
	However, Krause et al. teach that adding 5 to 30 wt% of aluminum phosphonate and 0.25 of Licowax E to an analogous flame retardant composition [0053, 0110; Examples; Tables] for polyamides provides flame retardancy, good mechanical properties, and low polymer degradation [0011].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add aluminum phosphonate and Licowax E in the amount as taught by Krause et al. to the flame retardant mixture in the polyester composition of Bauer et al. to provide flame retardancy, good mechanical properties, and low polymer degradation.
	Regarding claims 3-4:  Bauer et al. teach 1 to 50 wt% of dialkylphosphinic salts and 1-99 wt% of a polymer (Claimed A) [0054-0055].  Bauer et al. teach 30 wt% glass fibers (Claimed B) [Examples].  Bauer et al. teach that within the 1 to 50 wt% of dialkylphosphinic salts 93.9-98.6% of Al salt of diethylphosphinic acid (Claimed C), 0.9-5.5% of Al salt of ethylbutylphosphonic acid (Claimed D), 0.5-0.8% of an Al salt of ethylphosphonic acid (Claimed E) [Table 1].
Bauer et al. fail to teach the claimed inorganic phosphonate and wax.
	However, Krause et al. teach that adding 5 to 30 wt% of aluminum phosphonate (Claimed F) and 0.25 of Licowax E (Claimed G) to an analogous flame retardant composition [0053, 0110; Examples; Tables] for polyamides provides flame retardancy, good mechanical properties, and low polymer degradation [0011].

	The ranges taught overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claims 5 and 6:   Bauer et al. fail to teach the claimed inorganic phosphonate.
However, Krause et al. teach that adding 1 to 30 wt% of iron phosphonate (Claimed F) to an analogous flame retardant composition [0021, 0023; 0053, 0110; Examples; Tables] for polyamides provides flame retardancy, good mechanical properties, and low polymer degradation [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add iron phosphonate in the amount as taught by Krause et al. to the flame retardant mixture in the polyester composition of Bauer et al. to provide flame retardancy, good mechanical properties, and low polymer degradation.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 8:  Bauer et al. teach melamine cyanurate [Examples].
Regarding claims 9 and 11-13:  Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 10:  Bauer et al. teach a UL 94 V-0 at a thickness of 1.5 mm [0163; Table 2].
Regarding claims 14 and 15:  Bauer et al. teach polyethylene terephthalate and polybutylene terephthalate [0045, 0128; Examples].
Regarding claim 16:  The instant specification teaches that the “Typical values for the specific viscosity of polybutylene terephthalate … are 130 cm3/g [0077 of PG Publication].  Therefore, it is the position of the Office that either Celanex 2300 GV1/30 
Regarding claims 18 and 24:  Bauer et al. teach an average particle size of from 10 to 100 microns [0018, 0028; Examples; Claim 37].
Regarding claim 20:  Licowax E is an ester of montanic acid [0172 of Krause et al.], which has 27 carbon atoms.
Regarding claims 22 and 25:  Bauer et al. teach the claimed additives [0102; Examples].
Regarding claim 23:  The composition of Bauer et al. is capable of functioning in the claimed capacity [0152].

	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2006/0074157) and Krause et al. (2013/0190432) as applied to claim 1 above as evidenced by Bauer et al. (2006/0226404). 
Bauer et al. teach melamine polyphosphate, Melapur 200/70 [Examples].  Melapur 200/70 has a degree of condensation of 108 as evidenced by Bauer (‘404) [0379].  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (2006/0074157) and Krause et al. (2013/0190432) as applied to claim 1 above further in view of Heinrichs (2010/0126385).
Bauer et al. fail to teach processing and release additives [0102].
Bauer et al. fail to teach the claimed wax.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wax composition of Heinrichs as the release additive in Bauer et al. to improve the processing of the composition.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/630502 in view of Heinrichs (2010/0126385).
The copending application claims the additive composition with the exception of the wax.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wax composition of Heinrichs into the composition of the copending claims to improve the processing of the composition.   

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/630509 in view of Heinrichs (2010/0126385).
The copending application claims the additive composition with the exception of the wax.
However, Heinrichs teaches adding 0.1 to 2 wt% [0023] of an amide wax that is the reaction product of alkylenediamine with the claimed fatty acids [0010-0019; Examples] we processing and release additive for polyalkylene terephthalate compositions [0003-0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the wax composition of Heinrichs into the composition of the copending claims to improve the processing of the composition.   





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763